ROBINSON BROG LEINWAND GREENE
 GENOVESE & GLUCK P.C.
875 Third Avenue, 9th Floor
New York, New York 10022
(212) 603-6300
Fred B. Ringel
---------------------------------------------------------------------X
In re:                                                                    Chapter 11

ORION HEALTHCORP, INC., 1                                                 Case No. 18-71748 (AST)
                                                                          (Jointly Administered)
                                Debtors.
--------------------------------------------------------------------X
HOWARD M. EHRENBERG IN HIS CAPACITY
AS LIQUIDATING TRUSTEE OF ORION
HEALTHCORP., INC., ET AL.,                                                Adv. Pro. No. 20-08051 (AST)

                                 Plaintiff,

ELENA SARTISON; 2 RIVER TERRACE
APARTMENT 12J, LLC; CLODAGH BOWYER
GREENE A/K/A CLODAGH BOWYER; ELLIOTT
GREENE,

                                   Defendants.
-------------------------------------------------------------------X

                              REQUEST TO BE REMOVED FROM
                          SERVICE LIST IN ADVERSARY PROCEEDING

        PLEASE TAKE NOTICE that the undersigned hereby requests, on behalf of

Phillip Thomas and Adam Greene, shareholders in Robinson Brog Leinwand



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS
Acquisition, LLC (7378); Northeast Medical Solutions LLC (2703); NEMS West Virginia< LLC (unknown);
Physicians Practice Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services,
Inc. (2971); Rand Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice
Management, Inc. (1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown);
Northstar FHA, LLC (unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672);
Phoenix Health, LLC (0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055);
Allegiance Consulting Associates, LC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network
Management, LLC (7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715
Route 35 North, Suite 303, Middletown, NJ 07748.


{01081724.DOC;1 }644055
Greene Genovese & Gluck P.C.(“Robinson Brog”) that they and the law firm,

Robinson Brog, be removed from the service list in this adversary proceeding.

Neither Mr. Thomas or Mr. Greene or Robinson Brog have appeared in this

adversary proceeding for any party and they do not represent 2 River Terrace

Apartment 12J LLC, the party the plaintiff has purportedly served by mailing

pleadings to Robinson Brog. According to the answer filed in this case, Maryann N.

Hadden or the Parlatore Law Group has appeared as counsel for 2 River Terrace

Apartment 12J, LLC, the party on whose behalf Robinson Brog has been served.

ECF Doc. No. 41.

        PLEASE TAKE FURTHER NOTICE that this request relates to all service

lists in this adversary proceeding and includes the Court’s CM/ECF electronic

notification list, effective immediately.

        The undersigned hereby certifies that it has no controversy pending before

the Court in this adversary proceeding and represents no client in the above matter.

DATED: New York, New York
       December 11, 2020

                                  ROBINSON BROG LEINWAND GREENE
                                  GENOVESE & GLUCK P.C.
                                  Counsel for Phillip Thomas and Adam Greene
                                  And Robinson Brog Leinwand Greene Genovese &
                                  Gluck P.C.
                                 875 Third Avenue, 9th Floor
                                 New York, New York 10022
                                 Tel: No.: 212-603-6300


                                  By: /s/ Fred B. Ringel
                                        Fred B. Ringel




{01081724.DOC;1 }                           3
